DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to the Application No.16488414, filed 08/23/2019 is entered; wherein No.16488414 is a national stage entry of PCT/KR2018/002288, International Filing Date: 02/23/2018 claims foreign priority to 10-2017-0025097, filed 02/24/2017.
Based on 08/23/2019 Preliminary Amendment
Claims 16 – 20 are newly added.
Claims 1, 2, 3, 6, 7, 9, 10, 15 have been amended.
Claims 1 – 20 are hence entered for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020, 11/04/2019, 08/23/2019 was filed, and the submission is in compliance with the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding Claim 1, 15, the claim subject matters of “transmitting a control signal for switching a serving cell of a first terminal from a first cell to a second cell based on first measurement information of the first terminal served by the first cell and second measurement information of a second terminal served by the second cell,  wherein each of the first measurement information and the second measurement information comprises information on a beam for a serving cell of a corresponding terminal and 
 	Due to the sentence structures (run-on and/of fused sentences for the claim subject matters, the claim subject matters are so incomprehensible as to preclude a reasonable search of the prior art by the examiner.
A person of ordinary skill in the art does not know and is not clear whether the Applicants refer “a serving cell” as “a first cell” and/or “a second cell”, and further refer “a neighboring cell” as “a first cell” and/or “a second cell”. 
 	The limitations disclosed “wherein each of the first measurement information and the second measurement information comprises information on a beam for a serving cell of a corresponding terminal and receiving strength for the serving cell and information on a beam for a neighboring cell and receiving strength for the neighboring cell” also ambiguous and are indefinite. 
 	Do the applicants mean “wherein the first measurement information comprises information on a beam for a serving cell of the first terminal and receiving (beam signal?) strength for the serving cell, and the second measurement information comprises information on a beam for a neighboring cell and receiving (beam signal?) strength for the neighboring cell.
 	Clarification and appropriate correction are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueckenheim et al. (US 20060142021 A1) in view of Stern-Berkowitz et al. (US 7295811 B2).
 	Regarding Claim 1, Mueckenheim et al. disclose a method of operating a device for load balancing in a wireless communication system (“,..method and an apparatus for balancing traffic load between a plurality of users on one or more shared wireless channels, e.g., from a communication node associated with a network of a plurality of cells including a first and a second cell,..”, Abstract, Fig. 3, Fig. 5, Fig. 6 ), the method comprising,
 	 transmitting a control signal for switching a serving cell of a first terminal from a first cell to a second cell based on first measurement information of the first terminal served by the first cell and second measurement information of a second terminal served by the second cell (“,…Based on the first and second indications of loading, the decision algorithm 215 may redistribute the traffic load on the (SCHs) between the first cell 105a (1) or the source cell 205(1) and the second cell 105a (N) or the target cell 205(N), as indicated in block 305,…”, Fig. 3, paras. [0055] – [0056];   “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”,  Fig. 5, paras. [0057] – [0060]),   Mueckenheim et al. disclose implicitly wherein each of the first measurement information and the second measurement information comprises information on a beam for a serving cell of a corresponding terminal and receiving strength for the serving cell and information on a beam for a neighboring cell and receiving strength for the neighboring cell (“,…A common pilot channel (CPICH) E.sub.c/I.sub.0 measurement may be used for the purpose of deciding whether or not to move the cell border 500 between the source and the target cells 205(1-N). The E.sub.c/I.sub.0 measurement may be a dimensionless ratio of the average power of a channel, typically the pilot channel, to the total signal power,…”,, Fig. 6, paras. [0062] – [0065]).  	Stern-Berkowitz et al. in a same and in a similar field of endeavor teach wherein each of the first measurement information and the second measurement information comprises information on a beam for a serving cell of a corresponding terminal and receiving strength for the serving cell and information on a beam for a neighboring cell and receiving strength for the neighboring cell (“,..The received signals are measured for each directional beam and the omni-directional beam at Block 606. The measured signal having the highest value are selected from each cell in the active set of cells and in the candidate set of cells at Block 608. That is, for each cell, the highest measured signal (the omni-directional beam measurement or the highest directional beam measurement) is selected,…”, Fig. 6, Col. 5, lines 49 = 67, Col. 6, lines 1 – 3,  “,..The received signals are measured for the selected antenna beam at Block 806. A subset of cells from the candidate set of cells are selected based on the measured signals at Block 808. When selecting the subset of cells, the WTRU 220 may make the selection based on, for example, their measurement results, cells having a measurement result above a predetermined threshold, or cells having a measurement result which exceeds an active set cell measurement by a predetermined threshold….”, Col. 6, lines 30 – 67).  At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Mueckenheim et al. to include the features of wherein each of the first measurement information and the second measurement information comprises information on a beam for a serving cell of a corresponding terminal and receiving strength for the serving cell and information on a beam for a neighboring cell and receiving strength for the neighboring cell as taught by Stern-Berkowitz et al.. One of ordinary skill in the art would be motivated to do so for providing a method for performing measurements for handoff of a mobile wireless transmit/receive unit (WTRU) operating with a switched beam antenna in a wireless communication system (as suggested by Stern-Berkowitz et al., see Col. 2, lines 41 – 44).
 	Regarding Claim 2, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 1, wherein the transmitting of the control signal comprises: obtaining measurement information of each of a plurality of terminals, including the first measurement information and the second measurement information; determining to switch a serving cell of the first terminal, among the plurality of terminals, based on the measurement information of the each of the plurality of terminals; and transmitting the control signal for switching the serving cell of the first terminal from the first cell to the second cell (Mueckenheim et al.   :  “,..a method and an apparatus for balancing traffic load between a plurality of users on one or more shared wireless channels, e.g., from a communication node associated with a network of a plurality of cells including a first and a second cell,..”, Abstract,    “,…balancing traffic load in a transmission of data to a multiplicity of users on one or more shared wireless channels (SCHs) either from the communication node 110a or 110b associated with the network 115 of the plurality of cells 105a (1-N) and 105b (1-N) shown in FIG. 1 or from the first BTS 220(1) associated with the cells 205(1-N) shown in FIG. 2,…”, “,…determine a first and a second indication of traffic load on the (SCHs) for the first cell 105a (1) or the source cell 205(1) and the second cell 105a (N) or the target cell 205(N), respectively.,..”,  Fig. 3, paras. [0055] – [0056];  “,…balancing traffic load for the SCH among the user equipments UEs#1-12 by moving a cell border 500 in response to providing a decision from the decision algorithm 215 to the first scheduler 232(1) shown in FIG. 2,…”, “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”, Fig. 5. Paras. [0057] – [0060];   and Stern-Berkowitz et al.  :  “,…the WTRU 220 uses a selected antenna beam for exchanging data with one or more cells in an active set of cells at Block 402, receives signals from cells in the active set of cells and from cells in the candidate set of cells using the omni-directional beam 250 at Block 404,…”, Col. 5, lines 6 – 24, “,…Signals are received from cells in the active set of cells and from cells in a candidate set of cells using the selected directional beam and the omni-directional beam at Block 504. The received signals for both the selected directional beam and the omni-directional beam are measured at Block 506. The measured signal having the highest value from each cell in the active set of cells and in the candidate set of cells are selected at Block 508,…”, Fig. 5, Col. 5, lines 25 – 48). 	Regarding Claim 3, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 2, wherein the determining of switching the serving cell of the first terminal comprises: based on the measurement information of each of the plurality of terminals, determining load information on each of a plurality of configuration combinations; and based on the load information on each of the plurality of configuration combinations, determining a first configuration combination for switching a serving cell of a terminal, among the plurality of configuration combinations, and wherein each of the plurality of configuration combinations are identified according to whether the serving cell of each of the plurality of terminals is configured as the first cell or the second cell (Mueckenheim et al.   :  “,..a method and an apparatus for balancing traffic load between a plurality of users on one or more shared wireless channels, e.g., from a communication node associated with a network of a plurality of cells including a first and a second cell,..”, Abstract,    “,…balancing traffic load in a transmission of data to a multiplicity of users on one or more shared wireless channels (SCHs) either from the communication node 110a or 110b associated with the network 115 of the plurality of cells 105a (1-N) and 105b (1-N) shown in FIG. 1 or from the first BTS 220(1) associated with the cells 205(1-N) shown in FIG. 2,…”, “,…determine a first and a second indication of traffic load on the (SCHs) for the first cell 105a (1) or the source cell 205(1) and the second cell 105a (N) or the target cell 205(N), respectively.,..”,  Fig. 3, paras. [0055] – [0056];  “,…balancing traffic load for the SCH among the user equipments UEs#1-12 by moving a cell border 500 in response to providing a decision from the decision algorithm 215 to the first scheduler 232(1) shown in FIG. 2,…”, “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”, Fig. 5. Paras. [0057] – [0060];   and Stern-Berkowitz et al.  :  “,…the WTRU 220 uses a selected antenna beam for exchanging data with one or more cells in an active set of cells at Block 402, receives signals from cells in the active set of cells and from cells in the candidate set of cells using the omni-directional beam 250 at Block 404,…”, Col. 5, lines 6 – 24, “,…Signals are received from cells in the active set of cells and from cells in a candidate set of cells using the selected directional beam and the omni-directional beam at Block 504. The received signals for both the selected directional beam and the omni-directional beam are measured at Block 506. The measured signal having the highest value from each cell in the active set of cells and in the candidate set of cells are selected at Block 508,…”, Fig. 5, Col. 5, lines 25 – 48). 	Regarding Claim 4, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 3, wherein the first configuration combination satisfies a first condition, among the plurality of combinations, and wherein the first condition comprises at least of minimizing an average of loads of cells related to the device, minimizing a load per unit time of the cells, minimizing a load of a cell having a largest load, among the cells, or minimizing standard deviation of loads of the cells (Mueckenheim et al.   :  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,…”, Fig. 5, paras. [0058] – [0060];  “,..a time sequence of the E.sub.c/I.sub.0 measurement is shown in FIG. 6 for the UE 235 moving from one cell, i.e., the source cell 205(1) towards another cell, i.e., the target cell 205(N). ,..”, Fig. 6, paras. [0062] – [0065]).  	Regarding Claim 5, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 3, wherein the load information is determined according to at least one of a number of resources used in each of the first cell and the second cell, a number of terminals connected to each of the first cell and the second cell, a ratio of resources required for throughput in a guaranteed bit rate (GBR) in each of the first cell and the second cell, a modulation and coding scheme (MCS) in each of the terminals connected to each of the first cell and the second cell, or transmission power for each beam in each of the first cell and the second cell (Mueckenheim et al.   :  “,..modifying specific cell parameters, such as transmit power, antenna down-tilt and/or antenna direction, the coverage areas of specific cells may be changed. However, this method affects the coverage of both channels, i.e., the DCH, as well as, the SCH,…”, Fig. 4, paras. [0012] – [0014];  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,..”,  Fig. 5, paras. [0058] – [0060];   and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; Fig. 8, Col. 6, lines 31 – 67).  	Regarding Claim 6, the combined system of Mueckenheim et al. and Stern-Berkowitz et al. discloses the method of claim 2, further comprising: obtaining first strength information on the receiving strength for the first cell of each of the plurality of terminals and second strength information on the receiving strength for the second cell thereof from the measurement information of the each of the plurality of terminals; and based on a difference between the first strength information and the second strength information, identifying one or more candidate terminals from among the plurality of terminals, wherein the one or more candidate terminals comprise the first terminal (Mueckenheim et al.   :  “,..modifying specific cell parameters, such as transmit power, antenna down-tilt and/or antenna direction, the coverage areas of specific cells may be changed. However, this method affects the coverage of both channels, i.e., the DCH, as well as, the SCH,…”, Fig. 4, paras. [0012] – [0014];  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,..”,  Fig. 5, paras. [0058] – [0060];   and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; Fig. 8, Col. 6, lines 31 – 67). 	Regarding Claim 7, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 6, further comprising: obtaining first beam information on a beam for the first cell of each of the plurality of terminals and second beam information on a beam for the second cell thereof from the measurement information of the each of the plurality of terminals; and based on the first beam information and the second beam information, determining a first group comprising the first terminal, among the identified one or more candidate terminals, wherein the control signal is intended to configure a serving cell of another terminal included in the first group as the second cell (Mueckenheim et al.   :  “,..modifying specific cell parameters, such as transmit power, antenna down-tilt and/or antenna direction, the coverage areas of specific cells may be changed. However, this method affects the coverage of both channels, i.e., the DCH, as well as, the SCH,…”, Fig. 4, paras. [0012] – [0014];  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,..”,  Fig. 5, paras. [0058] – [0060];   and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; Fig. 8, Col. 6, lines 31 – 67). 	Regarding Claim 8, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 7, wherein the terminals included in the first group have the same second beam information (Mueckenheim et al.   :  “,..modifying specific cell parameters, such as transmit power, antenna down-tilt and/or antenna direction, the coverage areas of specific cells may be changed. However, this method affects the coverage of both channels, i.e., the DCH, as well as, the SCH,…”, Fig. 4, paras. [0012] – [0014];  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,..”,  Fig. 5, paras. [0058] – [0060];   and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; “,…a selected antenna beam is used for exchanging data with one or more cells in the active set of cells at Block 802. Signals are received from cells in the active set of cells and from cells in a candidate set of cells using the selected antenna beam at Block 804,…”, Fig. 8, Col. 6, lines 31 – 67).
 	Regarding Claim 9, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 2, further comprising, based on the measurement information of the each of the plurality of terminals, switching power of a serving beam of a third terminal served by the first cell, among the plurality of terminals, from a first power value to a second power value, wherein the second power value is less than the first power value (Mueckenheim et al.   :  “,..At a certain point in time, the E.sub.c/I.sub.0 measurement on the CPICH N becomes larger than on the CPICH 1. According to the CDMA protocol, it may be beneficial to switch the SCH from the source cell 205(1) towards the target cell 205(N) because a better CPICH Ec/I0 measurement indicates a better signal quality from at a cell. Fig. 6, paras. [0062] – [0066]    and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; “,…a selected antenna beam is used for exchanging data with one or more cells in the active set of cells at Block 802. Signals are received from cells in the active set of cells and from cells in a candidate set of cells using the selected antenna beam at Block 804,…”, Fig. 8, Col. 6, lines 31 – 67).

 	Regarding Claim 10, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 9, wherein the switching of the power of the serving beam of the third terminal comprises: determining whether or not the beam for the first cell of the first terminal is the same as the serving beam of the third terminal, based on the measurement information of each of the plurality of terminals; and if the beam for the first cell of the first terminal is the same as the beam for the first cell of the third terminal, changing power for the serving beam of the third terminal (Mueckenheim et al.   :  “,..At a certain point in time, the E.sub.c/I.sub.0 measurement on the CPICH N becomes larger than on the CPICH 1. According to the CDMA protocol, it may be beneficial to switch the SCH from the source cell 205(1) towards the target cell 205(N) because a better CPICH Ec/I0 measurement indicates a better signal quality from at a cell. Fig. 6, paras. [0062] – [0066]    and Stern-Berkowitz et al.  :  Fig. 7, Fig. 8, Col. 6, lines 4 – 67).
 	Regarding Claim 11, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. disclose the method of claim 1, wherein the first measurement information comprises information on channel quality of each of a plurality of first beams provided by the first cell, and the second measurement information comprises information on channel quality of each of a plurality of second beams provided by the second cell (Mueckenheim et al.   :  “,..a virtual cell border exists between both the NodeB #1 and NodeB #2. This virtual cell border may be defined by a best received signal quality on the CPICH from each NodeB,…”, paras. [0010] – [0012],  “,..beneficial to switch the SCH from the source cell 205(1) towards the target cell 205(N) because a better CPICH Ec/I0 measurement indicates a better signal quality from at a cell,..”, Fig. 6, paras. [0062] – [0066];    and Stern-Berkowitz et al.  :  Fig. 7, Fig. 8, Col. 6, lines 4 – 67).
 	Regarding Claim 12, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the method of claim 11, wherein the transmitting of the control signal comprises, if the number of terminals connected to the first cell is equal to or greater than a first threshold value, if the number of terminals connected to the second cell is less than a second threshold value, and if the highest channel quality, among the channel qualities for the second cell of the first terminal, is equal to or greater than a quality threshold value, producing the control signal (Mueckenheim et al.   :  “,..the first RNC 112(1) may measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”, Fig. 5, Co. 0057] – [0060];    and Stern-Berkowitz et al.  : Fig. 7, Fig. 8, Col. 6, lines 4 – 67). 
 	Regarding Claim 13, the combined system of Mueckenheim et al. and Stern-Berkowitz et al. discloses the method of claim 1, wherein the transmitting of the control signal comprises: if the number of terminals connected to the first cell using a serving beam of the first terminal, among the beams of the first cell, is equal to or greater than a threshold value, identifying the first terminal having the lowest channel quality, among the connected terminals; and producing the control signal for switching the serving cell of the identified first terminal from the first cell to the second cell (Mueckenheim et al.   :  “,..the first RNC 112(1) may measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”, Fig. 5, Co. 0057] – [0060];    and Stern-Berkowitz et al.  : Fig. 7, Fig. 8, Col. 6, lines 4 – 67). 
 	Regarding Claim 14, the combined system of Mueckenheim et al. and Stern-Berkowitz et al. discloses the method of claim 1, wherein the device for load balancing is included in a base station providing the first cell (Mueckenheim et al.   : “element 110a base station, Fig. 1, para. [0006], [0038] – [0039[;       and Stern-Berkowitz et al.  :   “base station”, Fig. 1, Fig. 2, ol. 2, lines 19 – 26).  	Regarding Claim 15, Mueckenheim et al. disclose a device for load balancing in a wireless communication system (“,..method and an apparatus for balancing traffic load between a plurality of users on one or more shared wireless channels, e.g., from a communication node associated with a network of a plurality of cells including a first and a second cell,..”, Abstract, ‘element 112, RNC”, Fig 2, para. [0037] – [0038], [0044] – [0047]; Fig. 3, Fig. 5, Fig. 6 ), the device comprising: at least one transceiver; and at least one processor operably connected to the at least one transceiver (“,..a processor 210 coupled to a memory 212 storing a decision algorithm 215 defined at least in part by the Universal Mobile Telecommunications System standard,…”, Fig. 2, paras. [0040] – [0042]), 
 	wherein the at least one processor is configured to transmit a control signal for switching a serving cell of a first terminal from a first cell to a second cell based on first measurement information of a the first terminal served by the first cell and second measurement information of a second terminal served by the second cell, and 
 	wherein each of the first measurement information and the second measurement information comprises information on a beam for a serving cell of a corresponding terminal and receiving strength for the serving cell and information on a beam for a neighboring cell and receiving strength for the neighboring cell. 
 	(The claim subject matters/limitations in the main body of Claim 15 are same and/or are similar to the limitations in main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 15 under U.S.C. 103).
 	Regarding Claim 16, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the device of claim 15, wherein the at least one processor is further configured to: obtain measurement information of each of a plurality of terminals, including the first measurement information and the second measurement information, determine to switch the serving cell of the first terminal, among the plurality of terminals, based on the measurement information of the each of the plurality of terminals, and transmit the control signal for switching the serving cell of the first terminal from the first cell to the second cell (Mueckenheim et al.   :  “,..a method and an apparatus for balancing traffic load between a plurality of users on one or more shared wireless channels, e.g., from a communication node associated with a network of a plurality of cells including a first and a second cell,..”, Abstract,    “,…balancing traffic load in a transmission of data to a multiplicity of users on one or more shared wireless channels (SCHs) either from the communication node 110a or 110b associated with the network 115 of the plurality of cells 105a (1-N) and 105b (1-N) shown in FIG. 1 or from the first BTS 220(1) associated with the cells 205(1-N) shown in FIG. 2,…”, “,…determine a first and a second indication of traffic load on the (SCHs) for the first cell 105a (1) or the source cell 205(1) and the second cell 105a (N) or the target cell 205(N), respectively.,..”,  Fig. 3, paras. [0055] – [0056];  “,…balancing traffic load for the SCH among the user equipments UEs#1-12 by moving a cell border 500 in response to providing a decision from the decision algorithm 215 to the first scheduler 232(1) shown in FIG. 2,…”, “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”, Fig. 5. Paras. [0057] – [0060];   and Stern-Berkowitz et al.  :  “,…the WTRU 220 uses a selected antenna beam for exchanging data with one or more cells in an active set of cells at Block 402, receives signals from cells in the active set of cells and from cells in the candidate set of cells using the omni-directional beam 250 at Block 404,…”, Col. 5, lines 6 – 24, “,…Signals are received from cells in the active set of cells and from cells in a candidate set of cells using the selected directional beam and the omni-directional beam at Block 504. The received signals for both the selected directional beam and the omni-directional beam are measured at Block 506. The measured signal having the highest value from each cell in the active set of cells and in the candidate set of cells are selected at Block 508,…”, Fig. 5, Col. 5, lines 25 – 48). 	Regarding Claim 17, the combined system of Mueckenheim et al. and Stern-Berkowitz et al. discloses the device of claim 16, wherein the at least one processor is further configured to: based on the measurement information of each of the plurality of terminals, determine load information on each of a plurality of configuration combinations, and based on the load information on each of the plurality of configuration combinations, determine a first configuration combination for switching a serving cell of a terminal, among the plurality of configuration combinations, and wherein each of the plurality of configuration combinations are identified according to whether the serving cell of each of the plurality of terminals is configured as the first cell or the second cell (Mueckenheim et al.   :  “,..a method and an apparatus for balancing traffic load between a plurality of users on one or more shared wireless channels, e.g., from a communication node associated with a network of a plurality of cells including a first and a second cell,..”, Abstract,    “,…balancing traffic load in a transmission of data to a multiplicity of users on one or more shared wireless channels (SCHs) either from the communication node 110a or 110b associated with the network 115 of the plurality of cells 105a (1-N) and 105b (1-N) shown in FIG. 1 or from the first BTS 220(1) associated with the cells 205(1-N) shown in FIG. 2,…”, “,…determine a first and a second indication of traffic load on the (SCHs) for the first cell 105a (1) or the source cell 205(1) and the second cell 105a (N) or the target cell 205(N), respectively.,..”,  Fig. 3, paras. [0055] – [0056];  “,…balancing traffic load for the SCH among the user equipments UEs#1-12 by moving a cell border 500 in response to providing a decision from the decision algorithm 215 to the first scheduler 232(1) shown in FIG. 2,…”, “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined,…”, Fig. 5. Paras. [0057] – [0060];   and Stern-Berkowitz et al.  :  “,…the WTRU 220 uses a selected antenna beam for exchanging data with one or more cells in an active set of cells at Block 402, receives signals from cells in the active set of cells and from cells in the candidate set of cells using the omni-directional beam 250 at Block 404,…”, Col. 5, lines 6 – 24, “,…Signals are received from cells in the active set of cells and from cells in a candidate set of cells using the selected directional beam and the omni-directional beam at Block 504. The received signals for both the selected directional beam and the omni-directional beam are measured at Block 506. The measured signal having the highest value from each cell in the active set of cells and in the candidate set of cells are selected at Block 508,…”, Fig. 5, Col. 5, lines 25 – 48).
 	Regarding Claim 18, the combined system of Mueckenheim et al. and Stern-Berkowitz et al. discloses the device of claim 17, wherein the first configuration combination satisfies a first condition, among the plurality of combinations, and wherein the first condition comprises at least of minimizing an average of loads of cells related to the device, minimizing a load per unit time of the cells, minimizing a load of a cell having a largest load, among the cells, or minimizing standard deviation of loads of the cells (Mueckenheim et al.   :  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,…”, Fig. 5, paras. [0058] – [0060];  “,..a time sequence of the E.sub.c/I.sub.0 measurement is shown in FIG. 6 for the UE 235 moving from one cell, i.e., the source cell 205(1) towards another cell, i.e., the target cell 205(N). ,..”, Fig. 6, paras. [0062] – [0065]).  	Regarding Claim 19, the combined system of Mueckenheim et al. and Stern-Berkowitz et al. discloses the device of claim 17, wherein the load information is determined according to at least one of a number of resources used in each of the first cell and the second cell, a number of terminals connected to each of the first cell and the second cell, a ratio of resources required for throughput in a guaranteed bit rate (GBR) in each of the first cell and the second cell, a modulation and coding scheme (MCS) in each of the terminals connected to each of the first cell and the second cell, or transmission power for each beam in each of the first cell and the second cell (Mueckenheim et al.   :  “,..modifying specific cell parameters, such as transmit power, antenna down-tilt and/or antenna direction, the coverage areas of specific cells may be changed. However, this method affects the coverage of both channels, i.e., the DCH, as well as, the SCH,…”, Fig. 4, paras. [0012] – [0014];  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,..”,  Fig. 5, paras. [0058] – [0060];   and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; Fig. 8, Col. 6, lines 31 – 67).   	Regarding Claim 20, the combined system of Mueckenheim et al.  and Stern-Berkowitz et al. discloses the device of claim 16, wherein the at least one processor is further configured to: obtain first strength information on the receiving strength for the first cell of each of the plurality of terminals and second strength information on the receiving strength for the second cell thereof from the measurement information of the each of the plurality of terminals, and based on a difference between the first strength information and the second strength information, identifying one or more candidate terminals from among the plurality of terminals, and wherein the one or more candidate terminals comprise the first terminal (Mueckenheim et al.   :  “,..modifying specific cell parameters, such as transmit power, antenna down-tilt and/or antenna direction, the coverage areas of specific cells may be changed. However, this method affects the coverage of both channels, i.e., the DCH, as well as, the SCH,…”, Fig. 4, paras. [0012] – [0014];  “,..measure a signal metric on a wireless channel for the source and target cells 205(1), 205(N) at an affected UE associated with a user (such as at the UE 235 shown in FIG. 2) among the UEs#1-12 shown in FIG. 5. In response to a difference in the signal metric of the wireless channel across the source and target cells 205(1), 205(N), a handover (HO) event of the user from the source cell 205(1) to the target cell 205(N) may be determined. As a result, the cell border 500 between the source and target cells 205(1), 205(N) may be shifted based on the handover event. This shifting of the cell border 500 may balance traffic load on the one or more shared wireless channels between the source cell 205(1) and the target cell 205(N). ,..”,  Fig. 5, paras. [0058] – [0060];   and Stern-Berkowitz et al.  :  “,..the selected beam for measurements, the received signal power from the neighboring cells may be too low in amplitude to trigger the transmission of a measurement report to the network,…”, Col. 2, lines 19 – 31, Col. 3, lines 28 – 43; Fig. 8, Col. 6, lines 31 – 67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::02_17_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411